A L L O W A N C E

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Examiner maintains the 35 U.S.C. 112(f) interpretation to the claim limitation terms discussed in last Office Action (Non-Final mailed 4/05/22).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victor Kernus (Reg. No. 23,413) on 8/26/22 (see attached interview summary PTO-413).

**** BEGIN AMENDMENT ****

AMEND CLAIM 8, Line 1 as follows:
8. (Examiner Amended) The optical device of claim 3, wherein the first surface is curved
 
**** END AMENDMENT ****


Closest / Related Prior Art
	Examiner notes that an updated search did not lead to any new prior art discoveries.
The prior art references (previously cited/discussed in Non-Final mailed 4/05/22), when taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as now recited in each independent claim (1 and 15).
	Among the prior art of record, the following art references (listed below) are considered to be the closest without teaching Applicant’s claimed invention:

NAKANO (US 20160318457)
YAMASHITA (JP 2004112553)
WANG (US 2018/0246290)
BAE (US 2005/0041148)

The relevant features taught by the closest prior art (listed above) are cited/discussed in Non-Final (mailed 4/05/22).


Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
All previous claim rejections (under 35 USC 112 and 103) and claim objections have been overcome, and thus, have been withdrawn.
Independent claims 1 and 15 are allowed in view of their recent amendments (filed 8/17/22) AND for reasons made clear throughout prosecution. Specifically, claim 1 has been rewritten to distinguish itself from the closest prior art AND claim 15 has been rewritten to include previous indicated allowable subject matter noted in Non-Final (mailed 4/05/22).
Dependent claims 2-4, 7-14 and 16-20 are allowable for at least the reason of respectively depending from allowable base claims 1 or 15.
The closest prior art, whether taken alone or in reasonable combination, does not teach the entirety of Applicant’s claimed invention as recited in each independent claim (1 and 15), the respective allowable limitations are as follows:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“An optical device for a motor vehicle, the optical device comprising: 
wherein the bracket interface is at least partially mounted on the first surface of the housing, and wherein the first image sensor is aligned to the first lens, and wherein the attaching means is in contact to the bracket interface and the first surface, and wherein at least one of the first surface and the bracket interface is a non-planar surface so as to bring the first optical subassembly from the first condition into the second condition, wherein the first surface includes a first opening communicating through the housing and designed to at least partially receive the first optical subassembly such that the first optical axis extends through the first opening”.
Claims 2-4 and 7-14 are allowed for depending from allowable claim 1.

	Regarding independent claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 15 that includes (with emphasis in bold): 
“An optical device for a motor vehicle, the optical device comprising: 
an attaching means adapted to bring the second optical subassembly into a first condition in which it can be moved relative to the second surface and into a second condition in which a second interface is fixedly attached to the second surface; 
and wherein the second interface is at least partially mounted on the second surface of the housing, and wherein the second image sensor is aligned to the second lens, and wherein the attaching means is in contact to the second interface and the second surface, and wherein at least one of the second surface and the second interface is a non-planar surface so as to adjust the second optical subassembly from the first condition and into the second condition, and wherein the second optical axis (y) is arranged to be displaced by an angle (a) measured where the first optical axis (x) intersects the second optical axis (y)”.
Claims 16-20 are allowed for depending from allowable claim 15.

Support for these allowable claim features can be appreciated over Applicant’s specification disclosed in Figures 1 and 2.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698